UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

JAMES A. MOSLOW

                         Plaintiff,                 1:16-cv-00198-MAT
          -v-                                       DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                  Defendant.
____________________________________


                                 INTRODUCTION

     James A. Moslow (“Plaintiff”), represented by counsel, brings

this action under Title II of the Social Security Act (“the Act”),

seeking review of the final decision of the Acting Commissioner of

Social Security (“the Commissioner” or “Defendant”) denying his

application for Disability Insurance Benefits (“DIB”). The Court

has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

Presently before the Court are the parties’ competing motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal

Rules   of    Civil   Procedure.      For   the   reasons   set   forth   below,

Plaintiff’s motion is denied, and Defendant’s motion is granted.

                             PROCEDURAL BACKGROUND

     On      September    14,   2012,   Plaintiff    protectively    filed   an

application for DIB, alleging disability as of June 24, 2011, due

to degenerative disc disease, back pain, depression, and anxiety.

Administrative Transcript (“T.”) 103-04. The claim was initially

denied on December 11, 2012. T. 68-69. At Plaintiff’s request, a

hearing was conducted on January 31, 2014, in Buffalo, New York by
administrative law judge (“ALJ”) Donald T. McDougall. Plaintiff

appeared with his attorney and testified. A vocational expert

(“VE”) also testified. T. 51-102. The ALJ issued an unfavorable

decision on April 14, 2014. T. 17-35. Plaintiff appealed the

decision to the Appeals Council (“AC”), which denied Plaintiff’s

request for review on February 17, 2016, making the ALJ’s decision

the final    decision     of    the    Commissioner.    T.   1-5.   This    action

followed.

                               THE ALJ’S DECISION

     The    ALJ    applied       the    five-step      sequential    evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 404.1520(a).            Initially, the ALJ determined that

Plaintiff met the insured status requirements of the Act through

December 31, 2014.       T. 22.

     At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since

June 24, 2011, the alleged onset date. Id.

     At    step   two,   the    ALJ    determined   that     Plaintiff     had   the

following “severe” impairments: degenerative disc disease of the

lumbar spine, depressive disorder, and anxiety disorder. Id. The

ALJ also noted Plaintiff’s recent fracture of the right shoulder

was not expected to last at a “severe” level for a continuous

period of twelve months and thus was non-severe. Id.

     At step three, the ALJ found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

                                         2
severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. T. 23. The ALJ specifically considered

Listings    1.04      (Disorders     of       the   Spine),   12.04   (Affective

Disorders), and 12.06 (Anxiety-Related Disorders).

     Before proceeding to step four, the ALJ found that Plaintiff

retained the residual functional capacity (“RFC”) to perform light

work as defined in 20 C.F.R. § 404.1567(b), with the following

additional limitations: no detailed or complex instructions; no

more than frequent bending; and must be able to change positions

from sitting to standing and vice versa at least every thirty

minutes. T. 24.

     At step four, the ALJ concluded that Plaintiff was unable to

perform any past relevant work as an assembler of heat exchanges,

warehouse worker, or driver of food supplies. T. 29. At step five,

the ALJ relied on the VE’s testimony to find that there are jobs

existing in the national economy Plaintiff is able to perform,

including the representative occupations of file clerk; security

guard; assembly, small products; and ball fringe machine operator.

T. 30. The ALJ accordingly found that Plaintiff was not disabled as

defined in the Act. Id.

                                SCOPE OF REVIEW

     A     district     court      may    set       aside   the   Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also


                                          3
Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a    reasonable   mind   might   accept     as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation        omitted).   The    reviewing    court   nevertheless          must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review      for    substantial      evidence     does   not      apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                    DISCUSSION

         Plaintiff contends that remand is warranted for the following

reasons: (1) the ALJ failed to properly evaluate his credibility,

and (2) the ALJ’s step five finding that Plaintiff could perform

work that exists in significant numbers in the national economy is

not supported by substantial evidence. Specifically, Plaintiff

contends the ALJ improperly relied on the VE’s testimony regarding

Plaintiff’s past relevant work that was inconsistent with the

evidence of record. For the reasons set forth below, the Court

                                        4
finds   Plaintiff’s     arguments      without   merit    and    affirms     the

Commissioner’s final determination.

I.    The ALJ’s Credibility Finding

      Plaintiff first argues that the ALJ failed to properly assess

his credibility. However, Plaintiff failed to develop this argument

because he recited only the applicable standard for credibility

analysis, stated that the objective medical evidence of record

shows there is an underlying condition producing Plaintiff’s pain,

and   then   repeated   the    ALJ’s    determination.     See    Plaintiff’s

Memorandum of Law (“Pl.’s Mem.”) at 17-18.

      Issues that are not sufficiently argued in a plaintiff’s

briefs are considered waived. See Poupore v. Astrue, 566 F.3d 303,

306 (2d Cir. 2009) (“Issues not sufficiently argued in the briefs

are considered    waived      and normally   will   not   be     addressed   on

appeal.”) (internal citation omitted). Here, Plaintiff has failed

to assert any specific error the ALJ made in his evaluation of

Plaintiff’s credibility and has therefore waived any such argument.

See DeFreece v. Colvin, No. 12 Civ. 4641(JMF), 2013 WL 4028154, at

*8, n.6 (S.D.N.Y. Aug. 8, 2013) (“Plaintiff fails to argue that the

ALJ erred in not expressly considering the factors set forth in

20 C.F.R. § 404.1529(c)(3) when weighing his credibility, and

therefore waived any such argument.” (citing Poupore, 566 F.3 at

306). Accordingly, the Court finds the credibility argument waived.




                                       5
II.   The ALJ’s Step Five Finding is Supported by Substantial
      Evidence

      Plaintiff also argues the ALJ failed to support his step five

finding that there is work in significant numbers in the national

economy that Plaintiff could perform. In particular, Plaintiff

contends that (1) the VE’s testimony regarding his past relevant

work was inconsistent with the evidence of record; (2) the ALJ

improperly     relied   on   the   VE’s     testimony   that    Plaintiff      had

transferable skills; and (3) the ALJ improperly relied on the VE’s

testimony that was inconsistent with the hypothetical provided by

the ALJ that included a sit/stand option. For the reasons set forth

below,   the   Court    finds   that   the   ALJ’s   step   five     finding    is

supported by substantial evidence.

      Once a claimant has demonstrated at step four that he or she

is unable to perform his or her past work, the burden shifts to the

Commissioner to prove that there are other jobs that the claimant

is capable of performing. Rosa v. Callahan, 168 F.2d at 77. The

Commissioner can meet this burden with the testimony of a VE or

other similar evidence. Id. at 78. The VE may rely on information

obtained through government and other publications, including the

Dictionary     of   Occupational       Titles   (“DOT”).       See   20   C.F.R.

§ 404.1566(d). However, if there is an apparent unresolved conflict

between the VE’s testimony and the DOT, neither the VE’s testimony

nor the DOT automatically “trumps” the other. Social Security

Ruling (“SSR”) 00-4P, 2000 WL 1898704, at *2 (S.S.A. Dec. 4, 2000).



                                        6
Instead, the ALJ must elicit a reasonable explanation for the

conflict before relying on the VE’s testimony to support the step

five determination. Id.

       A.      The ALJ’s Reliance on Possibly Inconsistent Transferable
               Skills Was Harmless Error

       Plaintiff contends it was error for the ALJ to rely on the

VE’s       testimony   regarding   Plaintiff’s   past   relevant   work   and

transferable skills. The Court agrees. However, for the reasons set

forth below, the Court finds these errors were harmless.

       At the hearing, Plaintiff testified his last job was as an

assembler of heat exchanges and that he was in that role for

approximately thirteen months. T. 69. He testified it took him

approximately one and a half months to learn the position and have

confidence in what he was doing. T. 90. The VE testified that

Plaintiff’s previous work as an assembler of heat exchanges was a

skilled position with a specific vocational preparation of seven

(“SVP7")1. T. 88. Plaintiff’s attorney asked the VE why she thought

the DOT’s job description of assembler, heat exchange (SVP7)

matched the job Plaintiff described in his testimony, noting that

Plaintiff stated he was able to learn the job in a month and a half

and had no prior training or experience in that field. T. 99. The

       1
      The Social Security Administration (“SSA”) uses the SVP
rating as a guideline for determining how long it would take a
claimant to achieve average performance in a job. According to
the SSA, an SVP7 job takes over 2 years, and up to and including
4 years, to learn the skills of the job. See Social Security
Program Operations Manual System (POMS),
https://secure.ssa.gov/poms.nsf/lnx/0425001001, last accessed
April 1, 2019.

                                       7
VE reasoned that Plaintiff had a high school education, experiences

in various jobs as a driver, experience working with machines, and

that he may just be a quick learner. Id.

      Plaintiff also testified he had worked as a truck driver and

warehouse laborer. T. 75. Plaintiff further testified that he had

never held an office job and that he did not know how to use a

computer. T. 80. The VE testified Plaintiff’s past work as a driver

for a food supplier was semi-skilled work, SVP3. T. 89. She further

testified the paperwork Plaintiff would have been required to do

when working as a delivery driver was transferable and supported

the job   requirements      of   a   file   clerk.   T.   91-92. Plaintiff’s

attorney questioned the VE on how many file clerk positions the VE

had observed   that   did    not     require   basic computer    skills,   as

Plaintiff had testified he did not know how to operate a computer.

The VE stated that she had observed many file clerk positions in

the last twelve months in a variety of different office settings,

including offices in the state, federal, and private sector, and

that this was the basis of her opinion. However, the VE failed to

definitively state she had observed actual file clerk positions

that were able to be performed with no basic computer skills. The

ALJ did not attempt to elicit a more thorough explanation. T. 97-

99.

      The Court finds that the ALJ failed to resolve an apparent

conflict in the VE’s testimony before relying on the testimony that

Plaintiff was capable of performing the semi-skilled job of file


                                       8
clerk. This was error. See SSR 00-4P at *2. However, because the VE

also provided the ALJ with the unskilled job of assembler of small

parts that Plaintiff was capable of performing with his given RFC

finding, that error was harmless. See Sanchez v. Berryhill, 336 F.

Supp.3d 174, 179 (W.D.N.Y. 2018) (ALJ’s failure to limit plaintiff

to unskilled work in the RFC finding was harmless error because the

VE identified unskilled jobs). The Commissioner meets her burden at

the fifth step by identifying even a single job that exists in

significant numbers in the national economy that the claimant can

perform. See Dumas v. Schweiker, 712 F.2d 1545, 1553 (2d Cir. 1983)

(affirming step five determination based on evidence of only one

job); Gray v. Colvin, No. 12-CV-6485L, 2014 WL 4146880, at *5-6

(W.D.N.Y. Aug. 19, 2014) (“[C]ourts have repeatedly held that where

[the VE identifies one job as] the sole position a claimant can

perform, the Commissioner’s step 5 burden to show that the claimant

could   perform   work   existing   in   significant   numbers   has   been

satisfied.”) (citing Daniels v. Astrue, No. 10 Civ. 6510(RWS), 2012

WL 1415322 at *17 (S.D.N.Y. April 18, 2012)); see also Renna v.

Barnhart, No. 02-CV-765(FB), 2007 WL 602395, at *5 (E.D.N.Y. Feb.

21, 2007) (“While the Court is mindful and troubled that the ALJ’s

step-five determination is supported by evidence of a single job,

the Social Security Act affords benefits only to those who cannot

engage in any other kind of substantial gainful work which exists

in the national economy.”) (citing 42 U.S.C. § 423(d)(2)(A))

(emphasis in original; internal quotation marks omitted). Here, the

                                     9
VE testified, and the ALJ found, that Plaintiff was capable of

performing the unskilled job of small products assembler, of which

the VE testified there were 218,740 jobs in the national economy.

T. 30, 93. Unskilled work requires little or no judgment and came

be learned on the job in a short period of time. 20 C.F.R.

§ 404.1568(a). Transferable skills are only used to meet the

requirements   of   semi-skilled    or   skilled   work.   20   C.F.R.

§ 404.1568(d)(1) (“We consider you to have skills that can be used

in other jobs, when the skilled or semi-skilled work activities you

did in past work can be used to meet the requirements of skilled or

semi-skilled work activities of other jobs or kinds of work.”).

Accordingly, the Court finds that any error the ALJ made relying on

the VE’s testimony regarding Plaintiff’s transferable skills was

harmless because no transferable skills were needed to meet the

requirements of the unskilled job the VE named and thus remand is

not warranted on this basis.

     B.   The Sit/Stand Option in the Hypothetical and RFC Finding
          Does Not Create a Conflict

     Plaintiff further argues that the jobs the VE provided at the

hearing conflict with the sit/stand option the ALJ included in the

hypothetical and RFC finding. For the reasons set forth below, the

Court finds there is no conflict.

     At the hearing, the ALJ presented a hypothetical to the VE

that included an option to alternate between sitting and standing

at thirty-minute intervals. T. 91. The VE testified that the

hypothetical individual the ALJ referenced would be able to work as

                                   10
a file clerk, light level of exertion, semi-skilled, SVP3; security

guard, light level of exertion, semi-skilled, SVP3; ball fringe

operator,    light    level     of    exertion,      semi-skilled,        SVP3;    and

assembler of small products, light level of exertion, unskilled,

SVP2. T. 92-95. As far as the impact of the sit/stand option on

these   particular    jobs,     the   VE   noted     that    the    DOT    is   silent

regarding    the   sit/stand     option      and   that     she    was    basing   her

testimony on her knowledge and observation of how the jobs she

named are performed. T. 100.

      Plaintiff argues the VE’s testimony conflicts with the DOT’s

definition of light work and as a result, the ALJ was obligated to

resolve the conflict before relying on the testimony. Specifically,

Plaintiff notes that the DOT states that a job should be rated

light work

            (1) when it requires walking or standing to a
            significant degree; or (2) when it requires
            sitting most of the time but entails pushing
            and/or pulling of arm or leg controls; and/or
            (3) when the job requires working at a
            production rate pace entailing the constant
            pushing and/or pulling of materials even
            though the weight of those materials is
            negligible.

Dictionary of Occupational Titles (4th ed., Rev. 1991), Appendix C,

IV.   Plaintiff      contends    that,       based    on    the     individual job

descriptions provided by the DOT, all of the jobs the VE named fall

under the category of light work because they require walking or

standing to a significant degree. Plaintiff further argues that the

VE’s “testimony that these jobs can be performed sitting for half


                                        11
the day and standing and walking for half the day is in direct

conflict with the DOT. . . .” Pl.’s Mem. at 28. In other words,

Plaintiff argues the finding that Plaintiff can only walk or stand

for four hours out of the day conflicts with the requirements of

“walking    or   standing     to   a   significant    degree.”   Accordingly,

Plaintiff argues it was error for the ALJ to rely on the VE’s

testimony,   which     he   contends     is   inconsistent   with     the   DOT’s

definition of light work, without first eliciting a reasonable

explanation from the VE to resolve the conflict. See SSR 00-4P,

2000 WL 1898704 at *2. However, the Court finds that neither the

ALJ’s RFC    finding    nor    the     VE’s   testimony   specifies    that the

sit/stand option equates to Plaintiff sitting for a total of four

hours and walking or standing for a total of four hours, as

Plaintiff suggests.

     The RFC finding states that Plaintiff “should be able to

change positions from sitting to standing and vice versa at least

every [half] hour.” T. 24. At the hearing, the ALJ’s hypothetical

included that “the person should be able to change position from

sitting to standing or vice versa at least every half hour.” T. 91.

The ALJ did not indicate in either the hypothetical or the RFC

finding that Plaintiff must sit for thirty minutes, then stand or

walk for thirty minutes, then sit again for thirty minutes, and so

on. Instead, the ALJ afforded Plaintiff the option to stand up or

walk around if he had been sitting for half an hour or sit down if

he had been standing or walking for half an hour. The way that the


                                         12
sit/stand option is worded does not necessarily translate into four

hours of sitting and four hours of standing or walking. Thus, there

is no apparent conflict between the VE’s testimony and the DOT’s

definition of light work, and the ALJ was not required to elicit

further testimony from the VE.

     Furthermore, the VE testified that the DOT is silent regarding

sit/stand options. Courts in this district have repeatedly found

that when the DOT is silent on an issue, no actual conflict exists

between the VE testimony and the DOT. See Murray v. Colvin, No. 15-

CV-6384P, 2016 WL 5335545, at *13 (W.D.N.Y. Sept. 23, 2016) (ALJ

was not required to further examine the VE’s testimony regarding a

leg elevation option because no actual conflict existed between the

VE’s testimony and the DOT); Pitts v. Colvin, No. 14-CV-317S, 2015

WL 3823781, at *6 (W.D.N.Y. June 19, 2015) (there was no conflict

between the VE’s testimony and the DOT “because the DOT job

description does not address the availability of a sit/stand

option”); Pahl v. Colvin, No. 12-CV-3168, 2013 WL 3761545, at *6

(W.D.N.Y. July 16, 2013) (“it is not error for the ALJ to rely on

the VE’s testimony of a sit/stand option so long as there is no

actual conflict between the VE’s testimony and the ... DOT[;] [n]o

such conflict existed here because the DOT does not address the

availability of a sit/stand option”) (internal quotations omitted).

Because the DOT is silent on the sit/stand option, the Court finds

there was no conflict between the DOT description of light work and

the VE’s testimony that the jobs she named would be compatible with


                                 13
a sit/stand option. Accordingly, the Court finds remand on this

basis is not warranted.

                           CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 13) is denied and the Commissioner’s

motion for judgment on the pleadings (Docket No. 22) is granted.

Plaintiff’s complaint is dismissed in its entirety with prejudice.

The Clerk of Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.

                                S/Michael A. Telesca

                                _____________________________
                                MICHAEL A. TELESCA
                                United States District Judge


Dated:    April 4, 2019
          Rochester, New York




                                 14
